t c summary opinion united_states tax_court hazem garada and noha elghosein petitioners v commissioner of internal revenue respondent docket no 3726-14s filed date hazem garada and noha elghosein pro sese andrew k glover for respondent summary opinion buch judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed under sec_7463 the unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are continued decision to be entered in this case is not reviewable by any other court and this opinion may not be treated as precedent for any other case the commissioner issued a notice_of_deficiency determining the following deficiencies and penalties with respect to mr garada and ms elghosein’s federal_income_tax for and year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure after concessions by both parties only a few issues remain for the issues are whether mr garada and ms elghosein received unreported income and if so whether they may claim offsetting deductions whether they may deduct expenses relating to their interest_income and whether they may deduct their real_property_taxes paid on their behalf for each year in issue we must decide whether ms elghosein is entitled to relief from joint_and_several_liability and whether mr garada and ms elghosein are liable for an accuracy-related_penalty under sec_6662 continued rounded to the nearest dollar on the basis of the evidence presented at trial we find that mr garada and ms elghosein failed for the most part to show that the commissioner’s determinations are incorrect for mr garada and ms elghosein received unreported income and they failed to provide sufficient records to substantiate offsetting deductions likewise they failed to provide evidence of expenses relating to their interest_income beyond those expenses for which the commissioner already allowed a deduction however they may deduct their real_property_taxes because they constructively paid them mr garada and ms elghosein are liable for a sec_6662 accuracy-related_penalty for only if the computations reveal an underpayment that is due to a substantial_understatement_of_income_tax for and mr garada and ms elghosein are not liable for sec_6662 accuracy-related_penalties because the commissioner failed to meet his burden of production lastly ms elghosein is not entitled to relief from joint_and_several_liability for any year in issue because she did not present sufficient evidence justifying relief background mr garada and ms elghosein were married during and the years in issue they are still married and have been living together continuously since then during fast fuel gas station fast fuel operated through noha enterprises inc which was organized as a c_corporation in but elected to be taxed as an s_corporation in ms elghosein was the sole shareholder of noha enterprises but she did not participate in running fast fuel instead she worked as a teacher mr garada was the treasurer of noha enterprises and he was also the manager of fast fuel as the manager of fast fuel mr garada ran its operations he was the main cashier often working more than one shift in a day he also traveled to neighboring cities to purchase merchandise for resale at fast fuel because fast fuel provided 24-hour service mr garada hired employees for those times when he was unavailable to work at fast fuel on behalf of noha enterprises mr garada prepared forms w-2 wage and tax statement for the employees but he did not prepare a form_w-2 for himself for mr garada also wrote checks from noha enterprises’ account in mr garada wrote himself a dollar_figure check from noha enterprises’ account noting auto expenses on the memo line twice that year he wrote checks from noha enterprises’ account to the county of fairfax for real_property_taxes on his marital home those two checks totaled dollar_figure in addition to operating fast fuel mr garada held an offshore bank account for part of he opened the account in and transferred dollar_figure from his account at a u s bank to his account at the national bank of dubai in mr garada traveled to dubai united arab emirates and withdrew the funds along with the accumulated interest the total amount he withdrew equaled dollar_figure mr garada and ms elghosein timely filed their joint form_1040 u s individual_income_tax_return for mr garada prepared the return on the basis of his understanding of the code on their return they claimed as itemized_deductions for taxes paid sales_taxes of dollar_figure and real_property_taxes of dollar_figure they also reported dollar_figure of taxable interest however they did not include the interest from the national bank of dubai account or the dollar_figure payment from noha enterprises to mr garada mr garada filed noha enterprises’ form_1120s u s income_tax return for an s_corporation for noha enterprises did not deduct the dollar_figure payment to mr garada or the payments to the county of fairfax for mr garada and ms elghosein’s real_property_taxes the parties stipulated that mr garada transferred dollar_figure to the national bank of dubai but banking records in evidence show that the amount was dollar_figure in date mr garada and ms elghosein amended their return by filing a joint form 1040x amended u s individual_income_tax_return for among other adjustments they increased their itemized_deductions for taxes paid_by dollar_figure to include their personal_property_tax payments on their vehicles they maintained that their taxable interest was dollar_figure however they reported that after an exchange rate conversion they received dollar_figure of interest_income from the national bank of dubai they took the position that after unspecified expenses the remaining dollar_figure was tax excludable mr garada and ms elghosein filed joint form sec_1040 for and the commissioner examined their returns for and and proposed adjustments for each year before the commissioner issued a notice_of_deficiency mr garada and ms elghosein made various payments toward their potential liabilities specifically they paid part of the tax resulting from the proposed adjustments for and all of the income_tax resulting from the proposed adjustments for and they did not pay any of the penalties the commissioner issued a notice_of_deficiency on date determining deficiencies in mr garada and ms elghosein’s income_tax for and and erroneously including the tax adjustments for and that mr garada and ms elghosein had already paid for the return the commissioner conducted a bank_deposits analysis among other adjustments the commissioner increased mr garada and ms elghosein’s income by dollar_figure the commissioner also increased their taxable interest_income by dollar_figure allowing them to exclude dollar_figure from their interest_income which included a dollar_figure currency loss further the commissioner disallowed itemized_deductions of dollar_figure for taxes paid specifically the commissioner disallowed the real_property tax deduction of dollar_figure however the commissioner allowed the personal_property_tax deduction of dollar_figure from the amended_return netting disallowed itemized_deductions for taxes paid of dollar_figure for each year in issue the commissioner’s determinations included accuracy- related penalties under sec_6662 while residing in virginia mr garada and ms elghosein timely petitioned for redetermination for they challenge the commissioner’s determination to include dollar_figure in income they argue that if the payment is included in income they should be entitled to deduct it on noha enterprises’ form_1120s rather than arguing that the interest from the national bank of dubai account is tax excludable as they did on their amended_return they challenge the commissioner’s disallowance of deductions for their interest_expenses they also challenge the commissioner’s disallowance of their itemized_deductions for their taxes paid for each year in issue mr garada and ms elghosein dispute the accuracy-related_penalty under sec_6662 subsequently mr garada and ms elghosein amended their petition for full preservation of innocent_spouse_rule and requested relief from joint_and_several_liability for ms elghosein mr garada filled out form_8857 request for innocent spouse relief alleging that ms elghosein should be entitled to relief because he prepared the tax forms that she only signed mr garada not ms elghosein signed the request for relief afterwards ms elghosein resubmitted that request with her signature trial was held in washington d c on date ms elghosein did not appear at trial mr garada argued that they could deduct the dollar_figure payment because it was a reimbursement for travel_expenses he presented three documents to show his expenses for their interest_income a printout of an email discussing fixed interest rates a british airways ticket for date and a date confirmation for a date flight to dubai united arab emirates for dollar_figure mr garada also argued that he should be able to deduct his real_property_taxes because noha enterprises did not deduct them on its form_1120s the commissioner argued that mr garada and ms elghosein were liable for a sec_6662 accuracy-related_penalty for because their underpayment was due to a substantial_understatement_of_income_tax for and the commissioner argued that they were liable for sec_6662 accuracy-related_penalties because they conceded and paid their deficiencies for those years the commissioner offered no further evidence regarding penalties for and the commissioner orally moved to dismiss the request for relief from joint_and_several_liability for failure to prosecute we will issue an order denying that motion i burden_of_proof discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving otherwise although the burden may shift to the commissioner under sec_7491 if certain requirements are met mr garada and ms elghosein have not claimed that the burden has shifted and the record does not support shifting the burden to the commissioner rule a 290_us_111 the taxpayer bears the burden of proving entitlement to any deduction additionally the taxpayer must maintain sufficient records to show whether or not such person is liable for tax and in some instances heightened substantiation requirements may apply ii omitted income in unreported income cases the commissioner has the burden to come forward with some evidence linking the taxpayer to the income-producing activity where a taxpayer fails to maintain sufficient records of taxable_income the commissioner may reconstruct the taxpayer’s income in accordance with a method that clearly reflects the full amount of income received this court has long established that a bank_deposits analysis is one such method this method assumes that all money deposited in a taxpayer’s bank account during a given rule a 503_us_79 sec_6001 see eg sec_274 robertson v commissioner tcmemo_2014_143 at sec_446 see 96_tc_858 aff’d 959_f2d_16 2d cir 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir period constitutes taxable_income the commissioner does not have to prove a likely source of that income however if the commissioner knows of any nontaxable source or deductible expense then he must take it into account the taxpayer bears the burden of showing that a deposit came from a nontaxable sourcedollar_figure the commissioner conducted a bank_deposits analysis and determined that mr garada did not report the dollar_figure payment he received from noha enterprises although mr garada and ms elghosein take the position that this payment was a nontaxable reimbursement for expenses that mr garada incurred on behalf of noha enterprises they did not present any evidence to substantiate their expenses instead they rely on mr garada’s uncorroborated testimony that the payment was for reimbursement of travel_expenses 102_tc_632 tokarski v commissioner t c pincite holding that proof of linkage may be required in cases involving alleged illegal source_of_income clayton v commissioner t c pincite tokarski v commissioner t c pincite certain expenses are subject_to strict substantiation under sec_274 before they can be deducted these include those expenses relating to travel to meet the strict substantiation requirement a taxpayer must substantiate the travel expense through adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the evidence must include the amount of the expense the time and place the expense was incurred the business_purpose of the travel and the business relationship of the taxpayer to any other benefited person to substantiate by adequate_records a taxpayer must provide an account book a log trip sheets or similar records prepared contemporaneously with the expenditure as well as documentary_evidence of certain expenditures documentary_evidence includes receipts or similar evidencedollar_figure mr garada and ms elghosein did not provide adequate_records to meet the strict substantiation requirements for travel_expenses they did not maintain a sec_274 sec_274 sec_274 sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs supra contemporaneous mileage log or any other documentary_evidence to demonstrate that they were entitled to a deduction accordingly mr garada and ms elghosein failed to prove that mr garada was reimbursed for travel_expenses and the dollar_figure must be included in income mr garada and ms elghosein argue in the alternative that noha enterprises can deduct the dollar_figure as a travel expense on its form_1120s but this argument fails for the same reason like mr garada and ms elghosein noha enterprises did not substantiate the expenses iii taxable interest sec_212 allows taxpayers to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year for the production_of_income taxpayers must maintain records that are sufficient to establish the amount of the deductiondollar_figure although mr garada and ms elghosein reported on their form 1040x that their interest_income from the national bank of dubai account was tax excludable they concede that the interest_income is taxable instead of arguing for exclusion they argue that they may deduct their expenses in generating that income the commissioner on the other hand argues that mr garada and ms sec_6001 elghosein may not exclude amounts greater than what he has already allowed in the notice_of_deficiency in the notice_of_deficiency the commissioner allowed mr garada and ms elghosein to exclude dollar_figure from their interest_income including a dollar_figure currency loss mr garada and ms elghosein did not provide sufficient records to warrant a deduction for additional expenses although mr garada and ms elghosein provided a printout of an email discussing fixed interest rates for the account and plane tickets to dubai united arab emirates to substantiate the cost of traveling to their bank to withdraw the funds they failed to show that their total expenses exceeded the amount that the commissioner already allowed mr garada and ms elghosein are not entitled to deduct additional expenses for the production of their taxable interest iv real_property_taxes sec_164 allows taxpayers to deduct certain taxes paid within a taxable_year real_property_taxes are one such tax in general taxes are deductible only sec_164 by the person upon whom they are imposed and taxpayers generally cannot deduct taxes paid_by another taxpayer mr garada and ms elghosein take the position that they may deduct on their personal return the real_property_taxes paid_by noha enterprises with respect to their marital home the commissioner argues that mr garada and ms elghosein may not deduct the real_property_taxes because noha enterprises paid them in his closing the commissioner informed the court that he treated the payment of a personal_expense by noha enterprise as a nontaxable distribution to ms elghosein if this is a distribution then it is a constructive distribution and we have previously held that when an s_corporation pays a personal_expense of its shareholder the shareholder receives a constructive distribution it also follows that for purposes of claiming the deduction the shareholder is treated as constructively paying the obligation abarca v commissioner tcmemo_2012_245 at sec_1_164-1 income_tax regs flush language see 122_tc_378 aff’d 430_f3d_581 2d cir see also 308_us_488 rappaport v commissioner tcmemo_2006_87 wl at see cavanaugh v commissioner tcmemo_2012_324 see also sec_1_1361-1 income_tax regs indeed we have treated it as such for example in peters gamm west vincent inc v commissioner an s_corporation paid legal fees for its shareholder the shareholder was not expected to repay the corporation and the payment directly benefited the shareholder this court held that when the corporation paid the legal fees for the shareholder the shareholder was in constructive receipt of the distribution and for purposes of claiming them as a deduction he has also constructively paid the legal fees as a result the shareholder was able to deduct the legal fees as an ordinary_and_necessary_expense paid_or_incurred for the production of incomedollar_figure peters gamm west vincent inc v commissioner tcmemo_1996_186 wl at see also broad v commissioner tcmemo_1990_317 holding that shareholder was allowed a deduction after receiving a constructive_dividend from the c corporation’s payment of his personal obligations berlin v commissioner tcmemo_1961_194 holding that shareholder was allowed to deduct the accrued interest following c corporation’s payment of his loans peters gamm west vincent inc v commissioner wl at peters gamm west vincent inc v commissioner wl peters gamm west vincent inc v commissioner wl peters gamm west vincent inc v commissioner wl at at at the commissioner conceded that the payment was a nontaxable distribution to ms elghosein from noha enterprises accordingly mr garada and ms elghosein have constructively paid the real_property_taxes and are entitled to the deduction v sec_6662 accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax that is due to negligence disregard of rules or regulations or any substantial_understatement_of_income_tax these penalties do not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith the commissioner bears the burden of production for these penalties before the burden shifts to taxpayers to prove that the penalty should not apply for the commissioner to meet that burden the commissioner must come forward with sufficient evidence to show that the imposition of the penalty was justified the commissioner argues that mr garada and ms elghosein are liable for accuracy- related penalties under sec_6662 on the basis of a substantial_understatement sec_6664 see sec_7491 116_tc_438 see sec_7491 see also higbee v commissioner t c pincite of income_tax for and negligence or disregard of rules or regulations for and a substantial_understatement_of_income_tax an understatement of income_tax is substantial’ when that understatement exceeds the greater of of tax required to be shown on the return or dollar_figure however if taxpayers have substantial_authority for the tax treatment of an item then the portion of the tax attributable to that item is not included in the understatementdollar_figure in accordance with this opinion mr garada and ms elghosein’s exact underpayment for depends on the rule_155_computations if these computations establish a substantial_understatement_of_income_tax then the commissioner has met his burden of production further mr garada and ms elghosein have not presented any evidence to show that they had substantial_authority for the tax treatment of any of the items in issue accordingly we sustain the penalty under sec_6662 for only if the rule_155_computations establish a substantial_understatement_of_income_tax sec_6662 sec_1_6662-4 income_tax regs b negligence or disregard of rules or regulations for and because the threshold for a substantial_understatement_of_income_tax is not met the commissioner instead argues that mr garada and ms elghosein were negligent or disregarded rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregarddollar_figure the commissioner did not provide any evidence that the imposition of the penalty was justified for or the commissioner did not show that mr garada and ms elghosein failed to keep adequate books_and_records or failed to properly substantiate the items in question for those years instead the commissioner argues that because mr garada and ms elghosein conceded and paid their deficiencies for and they are liable for sec_6662 accuracy-related_penalties for negligence or disregard of rules or regulations although we may take concessions into account in determining whether the sec_6662 see sec_7491 see also higbee v commissioner t c pincite commissioner has carried his burden the commissioner’s argument here is too broad conceding that a position is not allowable is not the same as conceding that it was taken negligently or with disregard of rules or regulations accordingly the commissioner has not met his burden of production for the sec_6662 penalties for and and on the record before us we do not sustain the penalties for and vi relief from joint_and_several_liability generally married taxpayers may elect to file joint federal_income_tax returns after making the election each spouse is jointly and severally liable for the entire tax due for that year if certain requirements are met sec_6015 allows a taxpayer relief from joint_and_several_liability except as otherwise provided the requesting spouse bears the burden of proving that he or she is entitled to sec_6015 reliefdollar_figure oria v commissioner tcmemo_2007_226 see murphy v commissioner tcmemo_2006_243 sec_6013 sec_6013 rule a 119_tc_306 aff’d 101_fedappx_34 6th cir ms elghosein is not entitled to relief under sec_6015 although mr garada testified that he was in charge of filing the returns and that he was responsible for the items of income that the commissioner disallowed ms elghosein did not provide any additional evidence that she is entitled to relief mr garada and ms elghosein are still married and have continuously lived together ms elghosein did not appear at trial to testify or provide any other evidence that demonstrates that she meets the requirements for relief accordingly ms elghosein has not met her burden of showing that she is entitled to sec_6015 relief vii conclusion on the basis of our examination of the record before us and the parties’ arguments at trial we find that mr garada and ms elghosein failed for the most part to show that the commissioner’s determinations are incorrect for mr garada and ms elghosein must include in income the dollar_figure payment from noha enterprises they are not entitled to deduct additional expenses relating to interest_income however mr garada and ms elghosein are entitled to deduct their real_property_taxes mr garada and ms elghosein are liable for a sec_6662 accuracy-related_penalty for if the computations reveal that they substantially understated their income_tax however the commissioner failed to meet his burden for and and mr garada and ms elghosein are not liable for sec_6662 accuracy-related_penalties for those years for each year in issue ms elghosein is not entitled to relief from joint_and_several_liability to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
